McGarey, S.
The motion of the United States Attorney General, as successor to the Alien Property Custodian, to strike out the appearances of the parties, whose interests in the estate were vested by the Alien Property Custodian in accordance with the Trading with the Enemy Act (U. S. Code, tit. 50, Appendix, § 1 et seg.), is denied. The parties were cited according to the usual practice of the court and, although their interests have vested in the Alien Property Custodian under his vesting order, they are proper parties although they may not be necessary parties to the proceeding.
The court agrees with both the reasoning as well as the results reached in Matter of Winburn (N. Y. L. J., Feb. 5, 1948, p. 468, col. 7) and Matter of Schultz (180 Misc. 1023). While parties, whose interests in an estate have been vested by the Alien Property Custodian, may not be necessary parties to a proceeding, nevertheless, they should be considered proper parties entitled to be heard on issues of fact or law which might diminish or increase the share in the estate which the Alien Property Custodian would receive under his vesting order and which they, in turn, might later hope to recover in whole or part.
Submit order, on notice, accordingly.